UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6603


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

CHRISTOPHER MARSHALL,

                        Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cr-00488-JKB-2; 1:13-cv-01910-JKB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Marshall, Appellant Pro Se. Clinton Jacob Fuchs,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher      Marshall           seeks    to     appeal     the    district

court’s order affirming its prior order denying relief on his 28

U.S.C. § 2255 (2012) motion, and its order granting in part his

Fed.    R.   Civ.    P.    59(e)    motion        and    reaffirming       the     denial   of

§ 2255 relief.        These orders are not appealable unless a circuit

justice      or   judge    issues    a   certificate         of    appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by     demonstrating         that    reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.   Cockrell,         537   U.S.    322,       336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Marshall has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with    oral    argument       because      the   facts        and   legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3